Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/20 has been entered.
 
Examiner Amendment

1.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.    Authorization for this examiner’s amendment was given by Elizabeth Ruzich (reg. no. 54416) on February 4, 2021.
3.    The claims have been amended as follows:
a. Replace claims 1, 2, 9, 11, 14 and 15 to read as of the following,
1.	(Currently Amended)	A method comprising:
receiving sender media that was recorded by a sender device associated with a sender;
playing, by a recipient device, the sender media for a recipient;

recording recipient media based on detecting that the recipient is speaking; 
determining, based on a pause or a semantic break in the sender media, that the sender media includes a question being asked by the sender, wherein a machine learning model trained to detect the pause or the semantic break determines the question by detecting the pause or the semantic break in the sender media;
determining, based on the pause or the semantic break, a location to respond to the question in the sender media at which the recipient media is to be included; 
determining a context of the sender media that includes a subset of the sender media that is within temporal proximity to the question; 
summarizing the sender media based on the context by reducing the sender media to the subset of the sender media, wherein the subset of the sender media includes the question and additional sentences surrounding the question; and
generating combined video media from the subset of the sender media and the recipient media at the location to create a summary.

2.	(Currently Amended) The method of claim 1, wherein the combined video media 


9.	(Currently Amended)	The method of claim 1, further comprising:
generating a user interface operable for playback of the combined video media, the user interface including a seek bar that facilitates selection of different playback locations within the combined video media and an identifier that identifies the location of the recipient media in the combined video media.

11.	(Currently Amended) A system comprising:
one or more processors; and

receiving a sender video that includes first audio that was recorded by a sender device associated with a sender;
playing the sender video for a set of recipients;
detecting when each recipient of the set of recipients is speaking;
recording recipient media based on the set of recipients speaking in response to the sender video;
determining, based on a pause or a semantic break in the sender video, that the sender video includes a question being asked by the sender, wherein a machine learning model trained to detect the pause or the semantic break determines the question by detecting the pause or the semantic break in the sender video;
determining, based on the pause or the semantic break, a location to respond to the question in the sender video at which the recipient media is to be included; 
determining a context of the sender video that includes a subset of the sender video that is within temporal proximity to the question; 
summarizing the sender video based on the context by reducing the sender video to the subset of the sender video, wherein the subset of the sender video includes the question and additional sentences surrounding the question; and
generating a combined video from the subset of the sender video and the recipient media to create a summary.

14.	(Currently Amended) A non-transitory computer-readable medium with instructions that, when executed by one or more computers, cause the one or more computers to perform operations, the operations comprising:
receiving sender media that was recorded by a sender device associated with a sender;
playing, by a recipient device, the sender media for a recipient;
detecting that the recipient is speaking;

determining, based on a pause or a semantic break in the sender media, that the sender media includes a question being asked by the sender, wherein a machine learning model trained to detect the pause or the semantic break determines the question by detecting the pause or the semantic break in the sender media;
determining, based on the pause or the semantic break, a location to respond to the question in the sender media at which the recipient media is to be included; 
determining a context of the sender media that includes a subset of the sender media that is within temporal proximity to the question; 
summarizing the sender media based on the context by reducing the sender media to the subset of the sender media, wherein the subset of the sender media includes the question and additional sentences surrounding the question; and
generating combined video media from the subset of the sender media and the recipient media at the location to create a summary.

15.	(Currently Amended) The computer-readable medium of claim 14, wherein the combined video media 


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior 
arts teaches the invention comprising determining, based on a pause or a semantic break in the
sender media, that the sender media includes a question being asked by the sender, wherein a 
machine learning model trained to detect the pause or the semantic break determines the 
question by detecting the pause or the semantic break in the sender media; determining, 
based on the pause or the semantic break, a location to respond to the question in the sender 
media at which the recipient media is to be included; determining a context of the sender 

question; summarizing the sender media based on the context by reducing the sender media 
to the subset of the sender media, wherein the subset of the sender media includes the 
question and additional sentences surrounding the question; and generating combined video 
media from the subset of the sender media and the recipient media at the location to create a 
summary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454